Citation Nr: 0412400	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date, prior to December 9, 1992, 
for a grant of service connection for postoperative left eye 
cataract residuals.


REPRESENTATION

Appellant represented by:  Steven S. Zega, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 1998, the Board remanded this issue 
to the RO for further development.  In an August 1999 
decision, the Board upheld the RO's denial of the veteran's 
claim.  In that decision, the Board denied the veteran's 
claim of entitlement to an earlier effective date, prior to 
December 9, 1992, for a grant of service connection for 
postoperative left eye cataract residuals.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).

In February 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication.  The basis of that motion was 
the then recently enacted legislation, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 
168, 45620-45632 (Aug. 29, 2001).  The Court granted the 
motion in March 2001, vacating the August 1999 Board 
decision, and remanding the case to the Board for action 
consistent with that motion.

In February 2002, the Board remanded the case to the RO for 
the RO to arrange for a hearing before the Board as requested 
by the veteran.  That hearing was held in November 2003.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), modified VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA is to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).

Given that the Court has vacated the August 1999 Board 
decision and remanded the case to the Board for adjudication 
in light of VCAA, the Board must now review the case to 
determine whether VA has complied with the duties required 
under VCAA prior to adjudicating the claim on appeal.  At the 
November 2003 hearing before the undersigned, the veteran 
waived his right to receive a corrected VCAA letter 
(referring to the 1-year period to submit evidence, see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)).  However, 
additional decisions of the Court require further efforts to 
comply with the VCAA.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




